Exhibit 10.2

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (this “Sublease”) is dated for reference purposes as of
March 26, 2013 (“Effective Date”), and is made by and between LANTANA HP, LTD.,
a Texas limited partnership (“Sublandlord”), and ADVANCED MICRO DEVICES, INC., a
Delaware corporation (“Subtenant”). Sublandlord and Subtenant hereby agree as
follows:

1. Recitals: This Sublease is made with reference to the fact that 7171
Southwest Parkway Holdings, LP, a Delaware limited partnership, as “Landlord,”
(“Master Landlord”) and Sublandlord, as “Tenant,” are parties to that certain
Lease Agreement dated March 26, 2013 (the “Master Lease”), with respect to those
certain Premises located at 7171 Southwest Parkway, Austin, Texas more
specifically described in the Master Lease (the “Master Premises”). A copy of
the Master Lease is attached hereto as Exhibit A. Capitalized terms used and not
defined herein shall have the meaning ascribed to them in the Master Lease. The
use of the word “including” in this Sublease, shall mean “including, without
limitation”.

2. Subleased Premises: Subject to the terms and conditions of this Sublease,
Sublandlord hereby subleases to Subtenant, and Subtenant hereby subleases from
Sublandlord, the Master Premises, together with the rights set forth in the
Master Lease to use the Common Areas, Building Exclusive Use Common Areas, the
Property Amenities and the Parking Structures all as more particularly described
in the Master Lease (the “Subleased Premises”).

3. Initial Term:

A. Initial Term. The term of this Sublease shall be for the period commencing on
March 26, 2013 (the “Commencement Date”) and ending on March 31, 2025 unless
this Sublease is sooner terminated pursuant to its terms or the Master Lease is
sooner terminated pursuant to its terms (the “Expiration Date”). Subtenant, as
the former owner of the Subleased Premises, will already be in possession of the
Subleased Premises as of the Commencement Date.

B. Option to Extend. Subtenant shall have the option to extend the Term of this
Sublease pursuant to the terms and conditions (including the amount of the Fair
Market Rental Rate) of Section 3.2 of the Master Lease as such terms and
conditions are incorporated into this Sublease in Section 18 below.

C. Early Expiration Spaces. Subtenant acknowledges that the Master Lease at
Section 3.1(b) provides for the expiration of the Master Lease with respect to
certain portions of the Master Premises. Subtenant agrees that Section 3.1(b) of
the Master Lease shall apply to Sublandlord and Subtenant and that, accordingly,
(i) this Sublease shall simultaneously terminate as to the portions of the
Subleased Premises that are terminated as to the portions of the Master Premises
pursuant to and described in said Section 3.1(b) and (ii) Subtenant shall comply
with and perform the obligations of the “Tenant” under said Section 3.1,
including, without limitation, vacating and surrendering the applicable portions
of the Subleased Premises and performing the work that the “Tenant” is required
to perform in connection with the surrender of such space, all in accordance
with Section 3.1. Effective as of the date when this Sublease expires as to each
Early Expiration Space, the rentable square footage of the Subleased Premises
shall be reduced by the area set forth in the Master Lease and Base Rent and
Sublease Additional Rent shall be adjusted accordingly.



--------------------------------------------------------------------------------

4. Rent:

A. Base Rent. Commencing on the Commencement Date and continuing each month
throughout the initial Term of this Sublease, Subtenant shall pay to Sublandlord
as base rent (“Base Rent”) for the Subleased Premises monthly installments as
follows:

 

Period

   Annual Base
Rent Rate
Per Rentable
Square Foot      Rentable
Square
Footage of
Subleased
Premises      Monthly
Installment of
Base Rent  

Commencement Date –

September 30, 2013

   $ 17.50         812,350       $ 1,184,677.08   

October 1, 2013 – December 31, 2013

   $ 17.50         637,209       $ 929,263.13   

January 1, 2014 – March 31, 2014

   $ 17.50         587,428       $ 856,665.83   

April 1, 2014 – December 31, 2014

   $ 18.00         587,428       $ 881,142.00   

January 1, 2015 – March 31, 2015

   $ 18.00         470,575       $ 705,862.50   

April 1, 2015 – March 31, 2016

   $ 18.50         470,575       $ 725,469.79   

April 1, 2016 – March 31, 2017

   $ 19.00         470,575       $ 745,077.08   

April 1, 2017 – March 31, 2018

   $ 19.50         470,575       $ 764,684.38   

April 1, 2018 – March 31, 2019

   $ 20.00         470,575       $ 784,291.67   

April 1, 2019 – March 31, 2020

   $ 20.50         470,575       $ 803,898.96   

April 1, 2020 – March 31, 2021

   $ 21.00         470,575       $ 823,506.25   

April 1, 2021 – March 31, 2022

   $ 21.50         470,575       $ 843,113.54   

April 1, 2022 – March 31, 2023

   $ 22.00         470,575       $ 862,720.83   

April 1, 2023 – March 31, 2024

   $ 22.50         470,575       $ 882,328.13   

April 1, 2024 – March 31, 2025

   $ 23.00         470,575       $ 901,935.42   

The Base Rent shall be payable in equal monthly installments as set forth above
and shall be due and payable in advance on or before the first day of each
calendar month during the Term without deduction, offset, or prior notice or
demand except as expressly provided in this Sublease or the Master Lease. If in
any calendar month, the first day thereof shall fall on a Saturday, Sunday or
Holiday, then the due date shall be extended to be the next day that is not a
Saturday, Sunday or Holiday. Rent shall be paid to Sublandlord by wire transfer
of immediately available federal funds to Wells Fargo Bank, N.A., 111 Congress
Avenue, Suite 530, Austin, Texas 78701, for credit to Lantana HP, Ltd.,

 

-2-



--------------------------------------------------------------------------------

or such other account written notice of which Sublandlord shall have given to
Subtenant not less than sixty (60) days’ prior to the first due date for Rent on
which Sublandlord makes the change effective. The obligations of Subtenant to
pay Rent to Sublandlord and the obligations of Sublandlord under this Sublease
are independent obligations. Base Rent, adjusted as herein provided, shall be
payable monthly in advance, without notice or demand. The first monthly
installment of Base Rent is due on the Commencement Date; thereafter, Base Rent
shall be payable on the first day of each calendar month from and after the
Commencement Date; provided, however, that if the Commencement Date shall occur
on other than the first day of a calendar month, then the first installment of
Rent due on the Commencement Date shall be prorated for the partial calendar
month in which the Commencement Date occurs.

B. Additional Rent. All monies other than Base Rent required to be paid by
Subtenant under this Sublease shall be deemed additional rent (“Sublease
Additional Rent”). Subtenant acknowledges that Sublandlord is required to pay to
Master Landlord “Additional Rent” under the Master Lease, and estimated payments
thereof and adjustments thereto under Article V of the Master Lease
(collectively, “Master Lease Additional Rent”). Subtenant shall pay to
Sublandlord as Sublease Additional Rent hereunder, all of such Master Lease
Additional Rent and any other sums which are included in the definition of
“Rent” under the Master Lease and that Sublandlord is required to pay to Master
Landlord.

During the Term, Subtenant shall pay to Sublandlord monthly installments of
Sublease Additional Rent in advance on the first day of each calendar month and
otherwise on the same terms and conditions described above with respect to Base
Rent. Unless a shorter time period is specified in this Sublease, all payments
of miscellaneous Rent charges hereunder (that is, all Rent other than Base Rent
and Master Lease Additional Rent) shall be due and payable within thirty
(30) days following Master Landlord’s delivery to Subtenant of an invoice
therefor. Sublandlord and Subtenant agree that each provision of this Sublease
for determining charges and amounts payable by Subtenant (including provisions
regarding Sublease Additional Rent) is commercially reasonable and, as to each
such charge or amount, constitutes a statement of the amount of the charge or a
method by which the charge is to be computed for purposes of Section 93.012 of
the Texas Property Code. Sublandlord shall promptly forward the Master
Landlord’s estimate of Master Lease Additional Rent (and any adjustments thereto
by Master Landlord), any appropriate invoices received from Master Landlord,
Master Landlord’s Reconciliation Statements, and any other estimates, invoices
or statements that Master Landlord provides to Sublandlord with respect to any
Master Lease Additional Rent. Subtenant and Sublandlord agree, as a material
part of the consideration given by Subtenant to Sublandlord for this Sublease,
that this Sublease is intended to be a net sublease and in accordance therewith
Subtenant shall pay any Rent owed by Sublandlord to Master Landlord under the
Master Lease. Any overpayments or underpayments of Master Lease Additional Rent,
shall be handled directly between Master Landlord and Subtenant in accordance
with Section 5.4(a) of the Master Lease, and Sublandlord agrees to remit any
refunds that it receives from Master Landlord for overpayments of Rent to
Subtenant within ten (10) Business Days.

5. Omitted.

6. Holdover: Subtenant acknowledges that it is critical that Subtenant surrender
the Subleased Premises on or before the expiration or earlier termination of the
Sublease in accordance with the terms of this Sublease. If Subtenant does not
surrender possession of the Subleased Premises at the end of the Term (or if the
Term of this Sublease is extended, the end of such extended term), such action
shall not extend the Term or extended term, Subtenant shall be a tenant at
sufferance, and during such time of occupancy Subtenant shall pay to
Sublandlord, as damages, an amount equal to one hundred twenty-five percent
(125%) of the amount of Base Rent that was being paid immediately prior to the
end of the initial Term (or the extended term, as applicable) for the first
sixty (60) days of such holdover and, thereafter, an

 

-3-



--------------------------------------------------------------------------------

amount equal to one hundred fifty percent (150%) of the amount of Base Rent that
was being paid immediately prior to the end of the initial Term (or the extended
term, as applicable). The provisions of this Section 7 shall not be deemed to
limit or constitute a waiver of any other rights or remedies of Sublandlord
provided herein or at law. If Subtenant fails to surrender the Subleased
Premises upon the termination or expiration of this Sublease, in addition to any
other liabilities to Sublandlord accruing therefrom, Subtenant shall protect,
defend, indemnify and hold Sublandlord harmless from all loss, costs (including
reasonable attorneys’ fees) and liability resulting from such failure, including
any claims made by Master Landlord or any succeeding subtenant of Sublandlord
founded upon such failure to surrender, and any lost profits or other
consequential damages to Master Landlord or to Sublandlord resulting therefrom.

7. “AS IS” Condition; Master Landlord’s Obligations: The parties acknowledge and
agree that Subtenant, as the former owner of the Subleased Premises, will
already be in possession of the Subleased Premises as of the Commencement Date
and that Subtenant is subleasing the Subleased Premises on an “AS IS” basis. NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, ARE MADE REGARDING THE
CONDITION OR SUITABILITY OF THE SUBLEASED PREMISES ON THE COMMENCEMENT DATE,
INCLUDING, WITHOUT WARRANTY, ANY REPRESENTATION OR WARRANTY MADE BY THE MASTER
LANDLORD UNDER THE MASTER LEASE, AND SUBTENANT HAS NOT RELIED ON ANY SUCH
REPRESENTATIONS OR WARRANTIES. FURTHER, TO THE EXTENT PERMITTED BY LAW,
SUBTENANT WAIVES ANY IMPLIED WARRANTY OF SUITABILITY, HABITABILITY,
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE OF THE SUBLEASED PREMISES OR
OTHER IMPLIED WARRANTIES THAT SUBLANDLORD WILL MAINTAIN OR REPAIR THE SUBLEASED
PREMISES OR ITS APPURTENANCES EXCEPT AS MAY BE CLEARLY AND EXPRESSLY PROVIDED IN
THIS SUBLEASE. Subtenant has fully inspected the Subleased Premises and is
satisfied with the condition thereof. Subtenant is accepting the Subleased
Premises in its then-existing, “AS IS” condition, without any representation or
warranty whatsoever from Sublandlord with respect thereto.

8. Assignment and Subletting: Subtenant’s rights to assign this Sublease or
sublease all or a portion of the Subleased Premises shall be governed by the
terms and provisions of Article VIII of the Master Lease, as incorporated herein
by reference, except that Master Landlord’s consent shall also be required for
any such assignment or subletting other than Permitted Transfers that satisfy
the criteria under Section 8.8 of the Master Lease and shared space arrangements
that satisfy the criteria under Section 8.9 of the Master Lease.

9. Use: Subtenant may use the Subleased Premises for any use allowed under the
Master Lease, including, the Permitted Uses. Subtenant’s use of the Subleased
Premises shall be subject to the terms and conditions of the Master Lease.

10. Effect of Conveyance: As used in this Sublease, the term “Sublandlord” means
the holder of the Tenant’s interest under the Master Lease. In the event of any
Permitted Transfer or other Transfer consented to by Master Landlord of the
Tenant’s interest under the Master Lease and subject to the terms and conditions
of Article VIII of the Master Lease, the proposed transferee shall deliver to
Subtenant a written agreement whereby it expressly assumes Sublandlord’s
obligations hereunder. If Sublandlord is expressly released under the terms of
the Master Lease of its obligations as Tenant under the Master Lease,
Sublandlord shall be relieved of all covenants and obligations of Sublandlord
which may accrue from and after the effective date of its release under the
Master Lease.

11. Improvements: Subtenant shall not make any alterations, additions or
improvements to the Subleased Premises except in accordance with the Master
Lease.

 

-4-



--------------------------------------------------------------------------------

12. Release and Waiver of Subrogation: Sublandlord and Subtenant agree that the
waiver of subrogation set forth in Section 6.5(c) of the Master Lease shall
apply to Sublandlord and Subtenant.

13. Insurance: Subtenant shall obtain and keep in full force and effect, at
Subtenant’s sole cost and expense, during the Term the insurance required to be
carried by the “Tenant” under the Master Lease. Subtenant shall include
Sublandlord and Master Landlord as an additional insured in any policy of
insurance carried by Subtenant in connection with this Sublease to the extent
that the Master Lease requires the “Tenant” to include the Master Landlord as an
additional insured under the “Tenant’s” policy and shall provide Sublandlord and
Master Landlord with evidence of such insurance in the same manner and form as
the “Tenant” is required to provide under the Master Lease.

14. Default: Subtenant shall be in default of its obligations under this
Sublease if Subtenant fails to perform any act, or commits an act or omission,
that would constitute an Event of Default under the Master Lease or fails to
perform any of its obligations under this Sublease within the time period
provided hereunder if a time period is provided in this Sublease or within the
time period provided in the Master Lease if no time period is given herein and
after the giving of any notice and the passage of any time required under the
Master Lease before such event constitutes an Event of Default by Master Tenant
under the Master Lease. Sublandlord shall be in default of its obligations under
this Sublease if Sublandlord fails to perform any act, or commits an act or
omission, that would constitute an Event of Default by Master Landlord under the
Master Lease (to the extent Sublandlord is required to perform such obligation
under this Sublease) or fails to perform any of its obligations under this
Sublease within the time period provided hereunder if a time period is provided
in this Sublease or within the time period provided in the Master Lease if no
time period is given herein and after the giving of any notice and the passage
of any time required under the Master Lease before such event constitutes an
Event of Default by Master Landlord under the Master Lease.

15. Remedies: In the event of any default by Subtenant, Sublandlord shall have
all remedies provided to the “Landlord” under Article IX of the Master Lease as
if an “Event of Default” had occurred thereunder. In the event of any default by
Sublandlord, Subtenant shall have all remedies provided to the “Tenant” under
Section 9.5(b) of the Master Lease together with all other rights and remedies
otherwise provided or available to Master Tenant under the Master Lease for an
Event of Default by Master Landlord.

16. Surrender: On or before the Expiration Date or any sooner full or partial
termination of this Sublease, Subtenant shall vacate and surrender (including
repairing any damage to the Subleased Premises caused by Subtenant’s vacating
and surrendering) the Subleased Premises, or portion thereof, as applicable, in
the condition required under the Master Lease. This Section 16 shall survive the
expiration or earlier termination of this Sublease.

17. Notices: Any written notice, request, instruction, demand or other
communication to be given hereunder by either party hereto to the other shall
(A) also be given simultaneously to Master Landlord and (B) be given in writing
and shall be delivered either (i) by hand, (ii) by facsimile during normal
business hours followed by a confirmatory letter sent in another manner
permitted hereunder within one (1) day of such facsimile), (iii) by a nationally
recognized overnight courier service, or (iv) by registered or certified mail,
postage prepaid, return receipt requested, as follows:

 

-5-



--------------------------------------------------------------------------------

  (a) If to Sublandlord, addressed to:

Lantana HP, Ltd.

c/o HPI Real Estate

3600 N. Capital of Texas Hwy.

Building B, Suite 250

Austin, Texas 78746

Attention: Sam Houston

with a copy thereof to:

Thompson & Knight, LLP

Burnett Plaza, Suite 1600

801 Cherry Street, Unit #1

Fort Worth, Texas 76102-6881

Attention: Susan E. Coleman

Fax No. (214) 999-1555

Phone: (817) 347-1713

 

  (b) If to Subtenant, addressed to:

Advanced Micro Devices, Inc.

7171 Southwest Parkway

Austin, TX 78735

Attention: General Counsel, B100.T.432

Facsimile No.: 512.602.1252

with a copy thereof to:

SRS Real Estate Partners

15660 North Dallas Parkway, Suite 1200

Dallas, TX 75248

Attention: Leslie Dunaway

Facsimile No.: 972.419.4291

With a copy thereof to:

Advanced Micro Devices, Inc

One AMD Place. MS 5

Sunnyvale, CA 94088

Attn: Lease Manager

And with an additional copy to:

Fulbright & Jaworski L.L.P.

98 San Jacinto Blvd., Suite 1100

Austin, Texas 78701-4255

Attention: R. G. Converse

Facsimile No. 512/536-4598

 

-6-



--------------------------------------------------------------------------------

  (c) To Master Landlord, addressed to:

c/o Spear Street Capital

One Market Plaza, Spear Tower,

Suite 4125

San Francisco, CA 94105

Attention: John S. Grassi

Facsimile No.: 415.856.0348

with a copy thereof to:

c/o Spear Street Capital

One Market Plaza, Spear Tower, Suite 4125

San Francisco, CA 94105

Attention: Asset Manager - AMD Lone Star Campus

Facsimile No.: 415.856.0348

With an additional copy to:

c/o Spear Street Capital

1114 Avenue of the Americas, 31st Floor

New York, NY 10036

Attention: Asset Manager - AMD Lone Star Campus

Facsimile No.: 212.488.5520

or to such other address or number as either party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Any notice, request, instruction, demand or other communication under
this Sublease may be given on behalf of a party by the attorney for such party.

18. Other Sublease Terms:

A. Incorporation By Reference. Except as set forth below and except as otherwise
provided in this Sublease, the terms and conditions of this Sublease shall
include all of the terms of the Master Lease including all of the exhibits
attached thereto and such terms are incorporated into this Sublease as if fully
set forth herein, except that: (i) each reference in such incorporated sections
to “Lease” shall be deemed a reference to this “Sublease”; (ii) each reference
to the “Premises” shall be deemed a reference to the “Subleased Premises”;
(iii) each reference to “Landlord” shall be deemed a reference to “Sublandlord”
except as set forth in subparagraph (b) below and each reference to “Tenant”
shall be deemed a reference to “Subtenant”, except as otherwise expressly set
forth herein; (iv) with respect to work, services, utilities, electricity,
repairs (or damage caused by Master Landlord), restoration, insurance,
indemnities, reimbursements, representations, warranties or the performance of
any other obligation of “Landlord” under the Master Lease, whether or not
incorporated herein, Subtenant agrees to look solely to Master Landlord, and not
to Sublandlord, for the performance thereof; provided that Sublandlord shall use
Sublandlord’s reasonable efforts (not including the payment of money, the
incurring of any liabilities, or the institution of legal proceedings) to obtain
Master Landlord’s performance thereof, and Sublandlord, in enforcing performance
of all such obligations of Master Landlord, shall (a) upon Subtenant’s written
request, immediately (within no more than twenty-four (24) hours) notify Master
Landlord with a copy to Subtenant of its nonperformance under the Master Lease
and request that Master Landlord perform its obligations under the Master Lease,
and (b), if either Sublandlord fails to give such notice within the required
time, or if Master Landlord fails to perform in response to such notice within
the time period provided under the Master Lease, permit Subtenant to

 

-7-



--------------------------------------------------------------------------------

enforce the Master Lease directly against Master Landlord, including, without
limitation, commencing a lawsuit or other action in Subtenant’s name (and
Sublandlord hereby assigns to Subtenant any rights of Sublandlord required in
connection therewith), or commencing a lawsuit or other action in Sublandlord’s
name, to obtain the performance required from Master Landlord under the Master
Lease, provided that as between Subtenant and Sublandlord, Subtenant shall bear
all costs and expenses incurred in connection with any such lawsuit or other
action, but the foregoing shall not preclude Subtenant from recovering such
costs from any third party to the extent permitted under the terms of the Master
Lease, this Sublease or at law or in equity; (v) with respect to any obligation
of Subtenant to be performed under this Sublease, wherever the Master Lease
grants to “Tenant” a specified number of days to perform its obligations under
the Master Lease (including, without limitation, curing any defaults), except as
otherwise provided herein, Subtenant shall have the same number of days to
perform the obligation but in no event shall Subtenant have additional time
unless Master Landlord has expressly granted, in writing, in the Consent or
otherwise, more time to perform; (vi) with respect to any approval required to
be obtained from the “Landlord” under the Master Lease, the terms of the Consent
shall control; (vii) in any case where the “Landlord” reserves or is granted the
right to manage, supervise, control, repair, alter, regulate the use of, enter
or use the Premises or any areas beneath, above or adjacent thereto, such
reservation or grant of right of entry shall be deemed to be for the benefit
solely of Master Landlord; (viii) in any case where “Tenant” is to indemnify,
release or waive claims against “Landlord”, such indemnity, release or waiver
shall be deemed to run from Subtenant to both Master Landlord and Sublandlord;
(ix) in any case where “Tenant” is to execute and deliver certain documents or
notices to “Landlord”, such obligation shall be deemed to run from Subtenant to
both Master Landlord and Sublandlord and shall be required to be given in the
form required under the Master Lease, it being agreed that, for purposes of
Section 6.3(b)(iii) of the Master Lease, Sublandlord’s designated representative
for Service Failures and telephone number are as follows: Sam Houston, office
phone number (512) 835-4455; and (x) the following modifications shall be made
to the Master Lease as incorporated herein:

(a) the following provisions of the Master Lease are not incorporated herein:
Sections 3.1(a), 4.1, 10.2, 10.4, 10.12, 10.13(b)(2nd and 3rd sentences only),
10.23 and Addendum I;

(b) reference to “Landlord” in the following provisions of the Master Lease
shall be deemed a reference to “Master Landlord” only: in Section 1.1, the
definitions “Building Exclusive Use Common Areas”, “Common Areas”, “Legal
Requirements” (as to clause “(c)” only), “Permitted Restrictive Covenant” (as to
clause “(c”) only), “Superior Interest”, Sections 2.2(a)(2nd sentence only),
2.2(b), 3.2, (only with respect to copying Sublandlord on the Extension Notice
or the Additional Notice if and when Subtenant gives such notices to Master
Landlord) 5.1(a), 5.1(b), 5.1(c)(2nd and 4th sentences only), Sections 5.2(a)
and (b), 5.3, 5.4, 5.5, 5.6, 5.7, 6.2, 6.3(a), 6.3(b)(i), (ii), (iii) and (v),
6.3(c), 6.3(d) (1st sentence only), 6.3(e), 6.3(f), 6.4(a) (last sentence only),
6.4(c), 6.4(e), 6.4(f), 6.4(g), 6.6, 6.9(a)(i), 6.9(b), Articles VII and VIII,
Sections 10.7, 10.14(a), (b), (c) and (d), 10.31, 10.33, 10.34(b) and (c),
10.35, and 10.36;

(c) reference to “Landlord” in the following provisions of the Master Lease
shall be deemed a reference to “Master Landlord” and Sublandlord: in
Section 1.1, the definition “Permits”, Sections 2.2(a)(last sentence only),
6.4(a) (excluding the last sentence), 6.4(b) and (d), 6.4(i), 6.5(a), 6.5(c),
6.5(d), 6.5(e), 6.8, 6.9(a)(ii), (iii), and (iv), 6.10, 6.11(a), (c) and (d),
9.3(a) and (c)(last sentence only), 9.5(c), 10.13(a), 10.14(a), 10.15, 10.27,
10.32, 10.34(a) and (d), 10.37, 10.38, and 10.39; and

(d) In addition to any other rights granted under this Sublease or under the
Consent, Subtenant shall have the right to deal directly with Master Landlord
under the terms of the Consent with respect to any right to abate Rent provided
to Subtenant through incorporation of the provisions of the Master Lease and
with respect to collecting any Electrical Costs under Section 5.3(a)(iii) of the
Master Lease.

 

-8-



--------------------------------------------------------------------------------

The parties hereto expressly confirm that the following provision of the Master
Lease is incorporated herein by reference and pertains to this Sublease and the
Master Landlord, the Master Tenant and Subtenant: 10.26 [Confidentiality]. Each
of the parties hereto agrees that it has read and understands the foregoing
provision.

B. Assumption of Obligations. Subject to the terms of the Consent, this Sublease
is and at all times shall be subject and subordinate to the Master Lease and the
rights of Master Landlord thereunder. Subtenant hereby expressly assumes and
agrees: (i) to comply with all provisions of the Master Lease that have been
incorporated into this Sublease; and (ii) to perform all the obligations on the
part of the “Tenant” to be performed under the terms of the Master Lease with
respect to the Subleased Premises during the term of this Sublease which have
been incorporated into the terms of this Sublease and which by their nature are
imposed on the party in possession of the Subleased Premises. Sublandlord hereby
expressly assumes and agrees to perform all the obligations on the part of the
“Tenant” to be performed under the terms of the Master Lease with respect to the
Subleased Premises during the term of this Sublease which by their nature are
not imposed on the party in possession of the Subleased Premises. Subject to the
terms and provisions of the Consent and unless otherwise provided in the
Consent, if the Master Lease is terminated for any reason whatsoever, then this
Sublease shall terminate simultaneously with such termination without any
liability of Sublandlord to Subtenant. If there is a conflict between the terms
and provisions of this Sublease, the Master Lease and the Consent, as among
Sublandlord, Master Landlord and Subtenant, the terms and conditions of the
Consent shall control and, as between Sublandlord and Subtenant, if there is a
conflict between the terms and conditions of this Sublease and the Master Lease
that it not addressed in the Consent, the terms and conditions of this Sublease
shall control.

19. Master Landlord Consent: Simultaneously with Sublandlord and Subtenant’s
execution and delivery of this Sublease, Sublandlord, Subtenant and Master
Landlord are entering into that certain Master Landlord’s Consent to Sublease
(the “Consent”).

20. Amendment: This Sublease may not be amended except by the written agreement
of all parties hereto. Sublandlord acknowledges that it has agreed not to amend
the Master Lease without obtaining Subtenant’s prior written consent pursuant to
the terms of the Consent.

21. No Drafting Presumption: The parties acknowledge that this Sublease has been
agreed to by both the parties, that both Sublandlord and Subtenant have
consulted with attorneys with respect to the terms of this Sublease and that no
presumption shall be created against Sublandlord because Sublandlord drafted
this Sublease.

22. Entire Agreement: This Sublease and the Consent constitute the entire
agreement between the parties with respect to the subject matter herein, and
there are no binding agreements or representations between the parties except as
expressed herein and in the Consent. No subsequent change or addition to this
Sublease shall be binding unless in writing and signed by the parties hereto.

23. Counterparts: This Sublease may be executed in one (1) or more counterparts
each of which shall be deemed an original but all of which together shall
constitute one (1) and the same instrument. Signature copies may be detached
from the counterparts and attached to a single copy of this Sublease physically
to form one (1) document.

24. Quiet Enjoyment: Sublandlord covenants that Subtenant, on paying the Rent
and performing and observing all of the covenants and agreements herein
contained and provided to be performed by Subtenant, shall and may peaceably and
quietly have, hold, occupy, use, and enjoy the Subleased Premises during the
Term, and may exercise all of its rights hereunder, subject only to the
provisions of this Sublease, the Consent, all applicable Legal Requirements and
the Permitted

 

-9-



--------------------------------------------------------------------------------

Encumbrances; and Sublandlord agrees to warrant and forever defend Subtenant’s
right to such occupancy, use, and enjoyment of the Subleased Premises against
the claims of any and all Persons whomsoever lawfully claim the same, or any
part thereof, by, through or under Sublandlord, but not otherwise, subject only
to the provisions of this Sublease, the Consent, all applicable Legal
Requirements and the Permitted Encumbrances.

25. Representations of Sublandlord: Sublandlord represents and warrants to
Subtenant that (i) the copy of the Master Lease attached hereto as Exhibit A is
a true and correct copy of the Master Lease and has not been modified in any
way; (ii) the Master Lease is, as of the Effective Date, in full force and
effect; (iii) Sublandlord has full corporate, partnership, trust, association or
other appropriate power and authority to enter into this Sublease and to perform
all Sublandlord’s obligations under this Sublease; and (d) each person (and all
of the persons if more than one signs) signing this document on behalf of
Sublandlord is duly and validly authorized to do so.

26. Memorandum of Sublease: The parties acknowledge and agree that they shall
execute and permit to be recorded a Memorandum which evidences certain
provisions of this Sublease in the form attached to the Consent.

27. Governing Law: THIS SUBLEASE HAS BEEN EXECUTED IN THE STATE OF TEXAS AND
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA APPLICABLE TO
TRANSACTIONS WITHIN THE STATE OF TEXAS.

28. Consent to Jurisdiction and Service of Process: Any legal action, suit or
proceeding in law or equity arising out of or relating to this Sublease and the
transactions contemplated hereby may be instituted in any state or federal court
in Travis County, Texas, and each party agrees not to assert, by way of motion,
as a defense or otherwise, in any such action, suit or proceeding, any claim
that it is not subject personally to the jurisdiction of such court, that its
property is exempt or immune from attachment or execution, that the action, suit
or proceeding is brought in an inconvenient forum, that the venue of the action,
suit or proceeding is improper or that this Sublease, or the subject matter
hereof may not be enforced in or by such court. Each party further irrevocably
submits to the jurisdiction of any such court in any such action, suit or
proceeding. Any and all service of process and any other notice in any such
action, suit or proceeding shall be effective against either party if given by
registered or certified mail, return receipt requested or by any other means of
mail which requires a signed receipt, postage prepaid, mailed to such party at
the address listed in Section 17 herein. Nothing herein contained shall be
deemed to affect the right of either party to serve process in any manner
permitted by applicable Legal Requirements or to commence legal proceedings or
otherwise proceed against the other party in any jurisdiction other than Texas.

29. Waiver of Jury Trial; Attorney’s Fees: TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, SUBLANDORD AND SUBTENANT (EACH ON BEHALF OF
ITSELF AND ITS RESPECTIVE SUCCESSORS, ASSIGNS) EACH, AFTER CONSULTATION WITH
COUNSEL, KNOWINGLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT
TO THIS SUBLEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO. If there is
any legal or arbitration action or proceeding between any of the parties hereto
to enforce any provision of this Sublease or to protect or establish any right
or remedy of any party hereunder, the unsuccessful party to such action or
proceeding will pay to the prevailing party all reasonable, actual out-of-pocket
costs and expenses paid or payable to third parties, including reasonable
attorneys’ fees incurred by such prevailing party in such action or proceeding
and in

 

-10-



--------------------------------------------------------------------------------

any appeal in connection therewith, and if such prevailing party recovers a
judgment in any such action, proceeding or appeal, such costs, expenses and
attorneys’ fees will be determined by the court or arbitration panel handling
the proceeding and will be included in and as a part of such judgment.

30. Waiver of Landlord’s Lien. Sublandlord waives its statutory lien rights
under Section 54.021 of the Texas Property Code as well as any constitutional
and contractual liens with respect to Subtenant’s personal property located at
the Subleased Premises. Notwithstanding anything to the contrary in this
Section, Sublandlord does not waive, relinquish or subordinate any liens, rights
or remedies that Sublandlord may now have, or shall ever enjoy, as a judgment
creditor or under any warehouseman’s lien in the event that Sublandlord is
required by applicable law to store Subtenant’s property if such property is
abandoned by Subtenant following a default by Subtenant under this Sublease.

31. Brokerage. Neither Sublandlord nor Subtenant has dealt with any broker or
agent in connection with the negotiation or execution of this Sublease.
Subtenant and Sublandlord shall each indemnify the other against all costs,
expenses, reasonable attorneys’ fees, liens and other liability for commissions
or other compensation claimed by any other broker or agent claiming the same by,
through, or under the indemnifying party. This Section 31 shall survive the
expiration or earlier termination of this Sublease.

[Signatures to appear on the following page]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.

 

SUBLANDLORD:       SUBTENANT:

LANTANA HP, LTD.,

a Texas limited partnership

   

ADVANCED MICRO DEVICES, INC.,

a Delaware corporation

By:  

GP Lantana, Inc., a Texas

Corporation, its general partner

          By:   /s/ Sam Houston     By:   /s/ Devinder Kumar   Print Name: SAM
HOUSTON     Print Name: Devinder Kumar   Title: VICE PRESIDENT     Title: SR.
VP & CFO